DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are currently pending
Claims 1, 4-9 and 12-16 are currently amendedClaims 1-16 are currently rejected

Drawings
The replacement drawings were received on 06/15/2022.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities:  Paragraph 38 still states “iodine crystals 38” and instead should state “iodine crystals” to maintain consistency and for further clarity.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 9 states “said dispenser containing” and instead should state “said at least one agent dispenser containing” to maintain consistency.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Lines 1-2 states “the membrane filter” twice throughout the claim.  Examiner suggests to amend the limitation each time from ‘the membrane filter’ to ‘the filter membrane’ to maintain consistency.  Also, lines 3-4 states “a consistent membrane filter shape” and instead should state “a consistent filter membrane shape” to maintain consistency.  Appropriate corrections are required.
Claim 9 is objected to because of the following informalities:  Lines 13-14 states “through said at least one tube contained in said opening due”.  Examiner believes Applicant intended to recite “through said at least one opening contained in said at least one tube due” instead?  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Line 4 states “having the at least one opening for the tube therein” and instead should state “having the at least one opening for the at least one tube therein” to maintain consistency.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Line 2 states “the second end of the tube.” and instead should state “the second end of the at least one tube.” to maintain consistency.  Examiner’s note:  this claim limitation correction is only valid if claim 14 indeed depends on claim 5.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Lines 3-4 states “a consistent membrane filter shape” and instead should state “a consistent filter membrane shape” to maintain consistency.  Additionally, line 3 states “the tube” and instead should state “the at least one tube” for further clarity and to maintain consistency.  Examiner’s note:  this claim limitation correction is only valid if claim 14 indeed depends on claim 5.  Also, line 5 states “the at least one agent dispenser” and instead should state “the agent dispenser” for further clarity and to maintain consistency.  Examiner’s note:  this claim limitation correction is only valid if claim 14 indeed depends on claim 5.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended, dependent claim 8 now recites “to maintain a consistent membrane filter shape which does not change based upon the flow of the fluid” on lines 3-4, which is not described or supported in the original specification filed on 04/16/2020; therefore, is new matter.
Amended, independent claim 9 now recites “provided with at least one tube” on line 6, which is not described or supported in the original specification filed on 04/16/2020; therefore, is new matter.  The original specification and original claims only recite one tube, not multiple tubes.  Claims 10-13 are also rejected since these claims depend on claim 9.
Amended, dependent claim 16 now recites “to maintain a consistent membrane filter shape which does not change based upon the flow of the fluid” on lines 3-4, which is not described or supported in the original specification filed on 04/16/2020; therefore, is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a surrounding fluid” on line 15.  It is unclear whether Applicant is trying to refer to the same fluid as recited numerous times throughout claim 1 such as on line 9 of claim 1, or a different fluid.  If Applicant is referring to the same fluid, Examiner suggests to amend the limitation to merely state “the fluid” for further clarity.  Additionally, claim 1 recites the limitation “wherein said agent is introduced into said fluid surrounding said at least one agent dispenser through said fluid being drawn into and expelled from said at least one agent dispenser through said at least one opening…” on lines 19-21.  It is unclear, confusing and difficult to understand what Applicant is trying to claim.  Claims 2-8 and 14-16 are also rejected since these claims depend on claim 1.
Claim 9 recites the limitation “a surrounding fluid” on line 9.  It is unclear whether Applicant is trying to refer to the same fluid as recited numerous times throughout claim 9 such as on lines 1-2 of claim 9, or a different fluid.  If Applicant is referring to the same fluid, Examiner suggests to amend the limitation to merely state “the fluid” for further clarity.  Additionally, claim 9 recites the limitation “wherein said agent is introduced into said fluid surrounding said agent dispenser through said fluid being drawn into and expelled from said agent dispenser through said at least one…” on lines 12-13.  It is unclear, confusing and difficult to understand what Applicant is trying to claim.  Claims 10-13 are also rejected since these claims depend on claim 9.
Claim 14 recites the limitation "as claimed in claim 5” on line 1.  Did Applicant intend to recite “as claimed in claim 13” instead?  Claims 15-16 are also rejected since these claims depend on claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (U.S. 5,525,223).

Regarding Claim 1:
Butler teaches an apparatus for introducing an agent into a fluid at a controlled rate, where the agent is miscible with such fluid (Examiner’s note:  the current claims and prior art reference Butler are by the same Inventor, and are very similar) (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler), said apparatus comprising:
(a) a reservoir for storing said fluid;
(b) an inlet means for supplying said fluid to said reservoir;
(c) an outlet means for discharging said fluid from said reservoir;
(d) a filter element containing granular activated carbon located in said reservoir adjacent to said outlet means; and
(e) at least one agent dispenser located within said reservoir adjacent to said inlet means and surrounded by said fluid, said dispenser containing said agent, and said dispenser being constructed of a hollow casing having a co-efficient of cubical expansion that differs from the co-efficient of cubical expansion of said fluid, said dispenser having at least one opening for permitting the flow of said fluid between said hollow casing and said reservoir, the opening being provided with a tube sealed in the opening, one end of the tube being contained within the hollow casing and the second end of the tube being exterior to the hollow casing for communication with the surrounding fluid, the second end of the tube being provided with a filter membrane having a defined pore size to prevent any debris which may be present in the fluid from blocking the second end or entering the hollow casing;
wherein said agent is introduced into said fluid surrounding said agent dispenser through said fluid being drawn into and expelled from said dispenser through said at least one opening due to variations in the internal pressure of said dispenser resulting from thermal expansion and contraction of the dispenser and its contents due to variations in the temperature of said fluid surrounding said dispenser.
Regarding the limitation ‘the second end of the tube being provided with a filter membrane having a defined pore size to prevent any debris’, Butler teaches filtering incoming unfiltered water and the importance of prevent any debris from entering the water filtration system, and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water filter system of Butler to include a filter membrane on a second end of the tube to further remove any debris and contaminants from the fluid to prevent clogging (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler).

Regarding Claim 2:
Butler teaches an apparatus as claimed in claim 1 wherein said agent is at least one vitamin or mineral (Examiner’s note:  the current claims and prior art reference Butler are by the same Inventor, and are very similar) (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler).

Regarding Claim 3:
Butler teaches an apparatus as claimed in claim 1 wherein said agent is iodine and said fluid is water (Examiner’s note:  the current claims and prior art reference Butler are by the same Inventor, and are very similar) (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler).

Regarding Claim 4:
Butler teaches an apparatus as claimed in claim 3 wherein said hollow casing comprises:
(a) a generally cylindrical body having walls, a bottom and an open top;
(b) a member for closing said open top, having the opening for the tube therein; and
(c) fastening means for fastening said member to close said open top (Examiner’s note:  the current claims and prior art reference Butler are by the same Inventor, and are very similar) (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler).

Regarding Claim 5:
Butler teaches an apparatus as claimed in claim 4 wherein said filter membrane has a pore size of between about 1µM and about 5µM (Examiner’s note:  the current claims and prior art reference Butler are by the same Inventor, and are very similar) (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler).

Regarding Claim 6:
Butler teaches an apparatus as claimed in claim 5 wherein said filter membrane has a pore size of about 1µM (Examiner’s note:  the current claims and prior art reference Butler are by the same Inventor, and are very similar) (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler).

Regarding Claim 7:
Butler teaches an apparatus as claimed in claim 6 wherein the filter membrane is larger than the size of the opening of the second end of the tube (Examiner’s note:  the current claims and prior art reference Butler are by the same Inventor, and are very similar) (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler).

Regarding Claim 8:
Butler teaches an apparatus as claimed in claim 7 wherein the filter membrane is supported by a support structure to physically support the membrane filter surrounding the second end of the tube to prevent the collapse and expansion of the membrane filter based upon the flow of the fluid in or out of the agent dispenser (Examiner’s note:  the current claims and prior art reference Butler are by the same Inventor, and are very similar) (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler).

Regarding Claim 9:
Butler teaches an agent dispenser for introducing an agent into a fluid at a controlled rate, where the agent is miscible with such fluid, said agent dispenser containing said agent, and said agent dispenser comprising a hollow casing having a co-efficient of cubical expansion that differs from the co-efficient of cubical expansion of said fluid, said agent dispenser having at least one opening for permitting the flow of said fluid into and out of said hollow casing, the opening being provided with a tube sealed in the opening, one end of the tube being contained within the hollow casing and the second end of the tube being exterior to the hollow casing for communication with the surrounding fluid, the second end of the tube being provided with a filter membrane having a defined pore size to prevent any debris which may be present in the fluid from blocking the second end or entering the hollow casing;
wherein said agent is introduced into said fluid surrounding said agent dispenser through said fluid being drawn into and expelled from said agent dispenser through said at least one tube contained in said opening due to variations in the internal pressure of said dispenser resulting from thermal expansion and contraction of the dispenser and its contents due to variations in the temperature of said fluid surrounding said dispenser (Examiner’s note:  the current claims and prior art reference Butler are by the same Inventor, and are very similar) (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler).
Regarding the limitation ‘the second end of the tube being provided with a filter membrane having a defined pore size to prevent any debris’, Butler teaches filtering incoming unfiltered water and the importance of prevent any debris from entering the water filtration system (see Butler col. 1 lines 60-66 and col. 2 lines 7-9), and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water filter system of Butler to include a filter membrane on a second end of the tube to further remove any debris and contaminants from the fluid to prevent clogging (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler).

Regarding Claim 10:
Butler teaches an agent dispenser as claimed in claim 9 wherein said agent is at least one vitamin or mineral (Examiner’s note:  the current claims and prior art reference Butler are by the same Inventor, and are very similar) (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler).


Regarding Claim 11:
Butler teaches an agent dispenser as claimed in claim 9 wherein said agent is iodine and said fluid is water (Examiner’s note:  the current claims and prior art reference Butler are by the same Inventor, and are very similar) (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler).

Regarding Claim 12:
Butler teaches an agent dispenser as claimed in claim 11 wherein said hollow casing comprises:
(a) a generally cylindrical body having walls, a bottom and an open top;
(b) a member for closing said open top, having the opening for the tube therein; and
(c) fastening means for fastening said member to close said open top (Examiner’s note:  the current claims and prior art reference Butler are by the same Inventor, and are very similar) (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler).

Regarding Claim 13:
Butler teaches an agent dispenser as claimed in claim 12 wherein said filter membrane has a pore size of between about 1µM and about 5µM (Examiner’s note:  the current claims and prior art reference Butler are by the same Inventor, and are very similar) (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler).

Regarding Claim 14:
Butler teaches an agent dispenser as claimed in claim 5 wherein said filter membrane has a pore size of about 1µM (Examiner’s note:  the current claims and prior art reference Butler are by the same Inventor, and are very similar) (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler).

Regarding Claim 15:
Butler teaches an agent dispenser as claimed in claim 14 wherein the filter membrane is larger than the size of the opening of the second end of the tube (Examiner’s note:  the current claims and prior art reference Butler are by the same Inventor, and are very similar) (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler).

Regarding Claim 16:
Butler teaches an agent dispenser as claimed in claim 15 wherein the filter membrane is supported by a support structure to physically support the membrane filter surrounding the second end of the tube to prevent the collapse and expansion of the membrane filter based upon the flow of the fluid in or out of the agent dispenser (Examiner’s note:  the current claims and prior art reference Butler are by the same Inventor, and are very similar) (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler).

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
The previous drawing objection has been considered and is now withdrawn as a result of the filing of the replacement drawings.
The previous specification objections have been considered and are now withdrawn as a result of the current specification amendments.  However, a new specification objection is now made (see above).
The previous claim objections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of claim objections are now made (see above).
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(b) claim rejections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of 112(b) claim rejections are now made (see above).
Applicant argues on pages 9-10 of the Remarks section filed on 06/15/2022 “D1 teaches a small intake hole 40 in the cap of the dispenser 24.  If debris, even a small amount, covers or gets lodged in the hole 40, the fluid or gas is restricted from entering…This filter member 34 aids to reduce the chance of debris present in the fluid or gas from blocking the second end or entering the hollow casing…D1 does not disclose this tube and filtration structure.  As such, claim 1 and all of it’s dependent claims are novel in view of D1.”
Examiner respectfully disagrees.
Regarding the limitation ‘the second end of the tube being provided with a filter membrane having a defined pore size to prevent any debris’, Butler teaches filtering incoming unfiltered water and the importance of prevent any debris from entering the water filtration system, and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water filter system of Butler to include a filter membrane on a second end of the tube to further remove any debris and contaminants from the fluid to prevent clogging (see FIGS. 1-7 and 8A-8B of the prior art reference Butler) (see claims 1-4 of the prior art reference Butler).











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773